                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-4262-GW-FFMx                                            Date      August 5, 2019
 Title             Benham Soleimani v. Liberty Hardware MFG. Corp., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        William M. Pao                                      Emma E. Jacobson
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND [13]

                             SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court and counsel confer. Court orders
counsel to try to resolve.

Case is recalled. Matter is resolved as stated on the record. Plaintiff’s Motion is deemed moot.

The Court sets the following:

         Mediation Cutoff                                 November 15, 2019
         Post-Mediation Status Conference                 November 18, 2019 at 8:30 a.m.
         Discovery Cutoff                                 December 3, 2019
         Expert Discovery Cutoff                          January 3, 2020
         Motion Hearing Cutoff                            February 3, 2020
         Pretrial Conference                              March 5, 2020 at 8:30 a.m.
         Jury Trial                                       March 17, 2020 at 9:00 a.m.

No further amendments allowed; compliance with FRCP 16 is required.

The parties are referred to ADR Procedure No. 1: Magistrate Judge.


cc: ADR Program

                                                                                                   :    09
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Soleimani v. Liberty Hardware Mfg. Corp., et al.; Case No. 19-cv-4262-GW




I. Background
          Benham Soleimani (“Plaintiff”) sues Liberty Hardware Mfg. Corp. (“Liberty”), Masco
Corporation (“Masco”), and Home Depot, U.S.A., Inc. (“Home Depot”) (collectively referred to
as “Defendants”) for personal injuries resulting from the purchase of the Franklin Brass Futura
Recessed Toilet Paper Holder. See Plaintiff’s Notice of Motion and Motion to Remand (“MTR”),
Docket No. 13, at 2. Plaintiff claims he has suffered: (1) lost wages; (2) hospital and medical
expenses; (3) general damage; (4) loss of earning capacity; and (5) emotional distress, pain and
suffering, as a result of the injury caused by Defendants’ product. See Complaint, Docket No. 1-
1.
          Plaintiff filed his complaint in state court on March 26, 2019, and served Defendants
Liberty and Masco on April 16, 2019. On May 16, 2019, Defendants Liberty and Masco removed
the action to Federal Court, claiming diversity jurisdiction. See NOR. On June 27, 2019, Home
Depot joined the NOR and filed a separate answer to the complaint in this court. See Docket Nos.
11, 12.
          Before the Court is Plaintiff’s Motion to Remand. See MTR. Defendants filed an
opposition. See Opposition to Plaintiff’s Motion to Remand (“Opp’n”), Docket No. 14. Plaintiff
filed a reply. See Plaintiff’s Notice of Motion and Motion to Remand (“Reply”), Docket No. 16.
II. Legal Standard
          Federal courts possess limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congressional statute. See, e.g., Kokkonen v. Guardian
Life Ins. Co., 511 U.S. 375, 377 (1994). Federal courts operate under the presumption that they
do not have jurisdiction over state causes of action, and the party claiming federal jurisdiction must
prove otherwise. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799); McNutt v. General
Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). Additionally, “[t]he defendant bears the
burden of establishing that removal is proper” and removal statutes are “strictly construed against
removal jurisdiction.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087
(9th Cir. 2009); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“[J]urisdiction
must be rejected if there is any doubt as to the right of removal.”).


                                                  1
III. Analysis
       Plaintiff argues that removal is improper because: (1) Defendants did not unanimously
consent to removal; and (2) Defendants have failed to show that the amount in controversy exceeds
$75,000. It is undisputed that complete diversity of citizenship has been established. Defendants
allege on information and belief that Plaintiff is a resident of Los Angeles County, California, and
Plaintiff does not dispute this fact. See NOR at 3. See generally Opp’n. Liberty is a citizen of
Florida and North Carolina. See NOR at 2. Masco is a citizen of Delaware and Michigan. See id.
Home Depot is a citizen of Delaware and Georgia. See id. Therefore complete diversity of
citizenship appears to exist.
       Plaintiff alleges that the NOR was procedurally defective because Defendants “do not meet
the burden of joinder or consent for removal.” See MTR at 5. The Court would disagree. 28
U.S.C.A. § 1446 requires that “when a civil action is removed solely under section 1441(a), all
defendants who have been properly joined and served must join in or consent to the removal
action.” The filing of a notice of removal can be effective without individual consent documents
from each defendant where an attorney of record certifies that all defendants have consented to
removal. See Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009) (finding
that defendant’s removal notice containing an “averment of the other defendants’ consent and
signed by an attorney of record” is sufficient to constitute joinder of all defendants). Here, the
NOR was filed on behalf of both Liberty and Masco. Although it is not clear that Defendant Home
Depot was ever served with the complaint, Home Depot nonetheless joined Liberty and Masco’s
NOR on June 27, 2019, the same day Home Depot filed its answer to the complaint. Therefore, it
is clear that all defendants have been joined in the NOR.
       Plaintiff also argues that Defendants have not shown that the amount in controversy
exceeds $75,000. “‘[A] defendant's notice of removal need include only a plausible allegation that
the amount in controversy exceeds the jurisdictional threshold,’ and need not contain evidentiary
submissions. Ibarra v. Manheim Invests., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting Dart
Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 135 S.Ct. 547, 554-55 (2015).
However, “[e]vidence establishing the amount is required” where defendant's assertion of
the amount in controversy is contested by plaintiff. Dart, 135 S.Ct. at 554-55. “In such a case,
both sides submit proof and the court decides, by a preponderance of the evidence, whether
the amount-in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at 1198 (quoting


                                                 2
Dart, 135 S.Ct. at 554.
       Plaintiff’s complaint does not contain any estimate of the amount in controversy. See
generally Complaint. It is also difficult to ascertain from the allegations in the complaint any
estimate of the amount in controversy in this case. Defendants rely on statements from email
correspondence between Plaintiff’s Counsel and Defense Counsel to support their assertion that
the $75,000 threshold is met. See Opp’n at 2. The statements offered by Defendants are hearsay.
See Fed. R. Evid. 801(c) (defining hearsay as a statement that “the declarant does not make while
testifying at the current trial or hearing” and offered “to prove the truth of the matter asserted in
the statement.”). It is possible that these statements could fall into an exclusion to the rule against
hearsay, but Defendants do not make that argument in their moving papers. Assuming that the
evidence is inadmissible, Defendants have failed to demonstrate that the case meets the amount in
controversy requirement for diversity jurisdiction.
       The Court would note that in cases where it cannot be clearly ascertained from the state
court pleadings that the amount in controversy exceeds $75,000 the removal period does not begin
to run on defendant’s receipt of the state court complaint. See 28 U.S.C. § 1446(c)(3)(A).
Therefore, although the Court would remand this case back to state court if it finds that the
jurisdictional amount in controversy is not met, this would not prejudice Defendants from
engaging in discovery as to the amount in controversy and (once obtained and assuming its show
a potential figure in excess of $75,000) subsequently removing the case to federal court at the point
at which information related to the amount in controversy is received.
IV. Conclusion
       The Court would remand this case back to the Superior Court of California, County of Los
Angeles for further proceedings.




                                                  3
